Citation Nr: 1022251	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-27 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to service-connected diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to service-connected 
diabetes mellitus.




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2006 and July 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  The December 2006 
rating decision, in pertinent part, denied entitlement to 
service connection for hypertension, peripheral neuropathy of 
the lower extremities, erectile dysfunction, and diabetic 
retinopathy.  The July 2008 rating decision denied 
entitlement to service connection for obstructive sleep 
apnea.  

In April 2010, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge (Travel Board hearing).  A 
transcript of that hearing is of record.

The issues of entitlement to service connection for sleep 
apnea, hypertension, and erectile dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
peripheral neuropathy of the lower extremities.

2.  In January 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant of his desire to withdraw his appeal for the issue 
of entitlement to service connection for diabetic 
retinopathy.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred or aggravated during active service, and the 
incurrence or aggravation of peripheral neuropathy during 
such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the lower extremities is not 
proximately due to or the result of service-connected 
diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002& Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2009).

3.  The criteria for withdrawal of a Substantive Appeal for 
the issue of entitlement to service connection for diabetic 
retinopathy by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide. 38 U.S.C.A. § 5103(a); C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court held that upon receipt of an application 
for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 
C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2006, June 2007, 
July 2007, and November 2007, the RO and provided notice to 
the Veteran regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the May 
2006, June 2007, and July 2007 notice letters informed the 
Veteran as to disability ratings and effective dates.

Because the notice pursuant to Dingess, supra, came prior to 
the respective initial adjudication of the claims, the timing 
of the notice complied with the requirement that the notice 
must precede the adjudication.  Therefore, the Board 
concludes that the duty to notify has been met.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Veterans Court requires a veteran to show 
"(1) that a condition was 'noted' during service, (2) 
evidence of postservice continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service- connected condition, a veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 to implement the holding in Allen; 
however, under the facts of this case the regulatory change 
does not impact the outcome of the appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

	I.  Peripheral Neuropathy of the Lower Extremities

The Veteran claims that he is entitled to service connection 
for peripheral neuropathy of the lower extremities and 
because it is caused by his service-connected diabetes 
mellitus.

Initially, the Board notes that service treatment records are 
negative for complaints or findings of peripheral neuropathy.  
In addition, post-service medical records are negative for 
complaints or findings of peripheral neuropathy.

A January 2006 VA outpatient medical record notes that the 
Veteran has lower extremity edema which is secondary to 
increase in salt intake, and possible diastolic dysfunction 
in light of long standing hypertension.  

An April 2006 VA outpatient treatment record notes that the 
Veteran denied neurological symptoms.  Also noted was the 
lower extremity edema which was again linked to increase in 
salt intake, and possible diastolic dysfunction in light of 
long standing hypertension.  

A June 2006 VA examination report notes that the examination 
of the Veteran revealed no medical indication that he has 
peripheral neuropathy.  It was noted that the Veteran has 
very significant bilateral leg edema which may be secondary 
to cardiac disease.  It was also noted that the Veteran's 
reported symptoms of the legs and feet including pain, 
tingling, and aching as likely secondary to leg edema, which 
may be due to heart disease and left ventricular function.  
Specifically, it was noted that neurological examination was 
normal and that there was no indication of diabetic or other 
neuropathy.

Consequently, there is no finding of peripheral neuropathy 
during the period of the claim.  The Board notes that, in the 
absence of proof of a current disability, there can be no 
valid claim for service connection.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).  The requirement that a 
current disability be present is satisfied "when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that 
claim...even though the disability resolves prior to the 
Secretary's adjudication of the claim."  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  Here, none of the 
medical evidence reflects a diagnosis of peripheral 
neuropathy.  The only evidence of peripheral neuropathy is 
from the Veteran himself.  Lay assertions may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced certain symptoms, 
he is not competent to render a diagnosis of peripheral 
neuropathy.  

In sum, service connection for peripheral neuropathy is not 
warranted because there is no diagnosis of peripheral 
neuropathy at any point during the claim.  Accordingly, 
service connection is not in order for this claimed 
disability.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  
38 U.S.C.A. § 5107; Gilbert, supra.

	II.  Diabetic Retinopathy

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.  The appellant, in his 
testimony at the January 2008 hearing before a Decision 
Review Officer, has withdrawn this appeal.  Such withdrawal 
is effective the date the statement was received at the 
Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board 
does not have jurisdiction to review the appeal of the issue 
involving entitlement to service connection for diabetic 
retinopathy.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities is denied.

Service connection for diabetic retinopathy is dismissed.


REMAND

The Veteran also contends that he is entitled to service 
connection for sleep apnea, hypertension, and erectile 
dysfunction because they are due to his service-connected 
diabetes mellitus.  

With regard to the claims on a direct basis, the Board notes 
that the service treatment records are negative for 
complaints or findings regarding sleep apnea, hypertension or 
high blood pressure, and/or erectile dysfunction.  

With regard to the hypertension claim, the post-service 
medical evidence shows a hypertension diagnosis in May 2005.  
A June 2005 VA examination notes that the Veteran has 
hypertension for which is on medication.  The examiner opined 
that the hypertension is idiopathic and is well-controlled on 
medication.  

A January 2006 VA outpatient medical record notes that the 
Veteran's hypertension is under good control.  A June 2006 VA 
examination report notes that the Veteran has hypertension, 
but that it is not established as a complication of diabetes.  
It was noted that the hypertension is not related to diabetes 
because there is no indication of diabetic nephropathy, and 
lab tests of serum creatinine, BUN, urine microalbumin, and 
eGFR, were all normal.  

Although the record reflects that the hypertension was not 
caused by the diabetes mellitus, there is no medical opinion 
with respect to whether the hypertension is aggravated by the 
diabetes mellitus.

With regard to the erectile dysfunction claim, a June 2006 VA 
examination report notes that the Veteran's erectile 
dysfunction is as likely as not secondary to his hypertension 
medications.  However, there is no medical opinion regarding 
whether the erectile function is at least as likely as not 
aggravated by the diabetes mellitus.

In reference to the Veteran's claim for service connection 
for sleep apnea, the Veteran submitted a July 2009 letter 
from his treating VA APRN, which indicates that the Veteran's 
sleep apnea developed after weight gain that was associated 
with medications taken for his diabetes mellitus.  

The Board is of the opinion that a VA examination should be 
scheduled in order to obtain medical opinions regarding 
whether the Veteran's sleep apnea, hypertension, and/or 
erectile dysfunction is/are aggravated by his service-
connected diabetes mellitus.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his sleep 
apnea, hypertension, and erectile 
dysfunction since October 2008, and to 
furnish signed authorizations for the 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, VA should inform the Veteran 
of the nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim. 38 C.F.R § 3.159 
(2009).

2.  Schedule the Veteran for a VA 
examination or examinations by an 
appropriate specialist or specialists in 
order to determine the nature and likely 
etiology of the Veteran's sleep apnea, 
hypertension, and erectile dysfunction.  
All indicated tests and studies should be 
undertaken.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide an 
opinion with respect to any currently 
present sleep apnea, hypertension, and/or 
erectile dysfunction as to whether it is at 
least as likely as not (ie., a 50 percent 
or better probability) that the disability 
is caused by or aggravated by (permanently 
worsened the underlying disorder beyond 
normal progression of the disorder) the 
service-connected diabetes mellitus.  If 
the examiner finds that any or all of the 
following:  sleep apnea, hypertension, and 
erectile dysfunction is/are aggravated by 
the service-connected diabetes mellitus, 
the examiner should quantify the degree of 
aggravation if possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claims.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


